DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. USPGPUB 2017/0104362 (hereinafter “Yang”) in view of Akerson USPGPUB 2016/0013646 (hereinafter “Akerson”).

As to claim 1, Yang teaches a method for power balancing (paragraph 0017 and FIG. 4) a power grid having multiple phases (FIG. 4 paragraph 0017 power transmission line 11R, 11S and 11T ) and a common ground (paragraph 0018 since the output of each of the electricity storage modules 140a-f is connected to one of the phases only, the output of the DC/AC inverter 143a within the module is not connected in a so-to-say "line-to-line" or delta configuration but in a "phase- to-neutral" or star configuration, which requires a common reference terminal so-called neutral or ground to be accessible), the power grid being connected to at least one load (R-phase, S-phase and T-phase load apparatuses 12R, 12S and 12T) causing a non-uniform power consumption between the multiple phases of the power grid (paragraph 0019 “some factors, such as the R-phase load apparatus 12R, the S-phase load apparatus 12S and the T-phase load apparatus 12T using the power in the same phase among the three-phase power, the R-phase load apparatus 12R, the S-phase load apparatus 12S and the T-phase load apparatus 12T having different power consumption from one another, or the R-phase load apparatus 12R, the S-phase load apparatus 12S and the T-phase load apparatus 12T having different turned-on periods would lead the power transmission lines 11R, 11S and 11T to consume different amount of electricity (i.e., have different transmission statuses or load statuses”), the method comprising: - monitoring power provided to the power grid in a controller (paragraph [0018] electric meter 110 and control circuit 120); - storing available energy in the power grid in an energy storage using multiple inverters (paragraph [0025], through the AC/DC inverter 143b within each of the modules 140a-f of Fig. 4), each inverter being connected between the energy storage and each phase of the power grid (according to the possibilities offered by switch 130, Fig. 1, and to the functionalities described throughout the entire reference, it is possible to arrange a structure wherein at least one module is connected to each phase), and determining a charge status of the energy storage (Fig. 5, see par. [0033]-[0034] low power status of the storage module, as determined e.g. in S510 and S535 ); redistributing (paragraph [0034]-[0036]) power between phases based on the charge status of the energy storage (low-power status of each storage module, S535 of Fig. 5) by controlling power flow through the inverters by the controller based on the non- uniform power consumption (based on the non-existence of a load balance status in S505 of Fig. 5 and its conditions of "a phase with a larger current” in S540 for a module which discharges to a heavily loaded phase -see pars. [0034]-[0035], and "appropriate phase” of S565 for a module which charges from a lightly loaded phase -see par. [0036].
 Yang  does not wherein the at least one load comprises at least one controllable load; and adapting the power consumption of the at least one controllable load based on the power provided to the power grid and the charge status of the energy storage.  
	Akerson teaches wherein the at least one load comprises at least one controllable load; and adapting the power consumption of the at least one controllable load based on the power provided to the power grid and the charge status of the energy storage (paragraph 0053-0057 “loads may be programmatically shed based on the use or discharge of a battery. Consequently, battery run time may be greatly extended by selectively shedding lower priority loads as batteries are discharged. Remote panels may contain a real time and/or near real time clock that may automatically update via the interface connection”).
Yang and Akerson are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Yang, and incorporating least one controllable load based on the power provided to the power grid and the charge status of the energy storage, as taught by Akerson.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling emergence and increased availability of these sources and their corresponding integration into public power grids, the stability of power grids, as suggested by Akerson (paragraph 0006).

As to claims 2 and 11, Yang and Akerson teaches all the limitations of the base claims as outlined above.
Akerson further teaches wherein the power grid is connectable to an external power grid, and the step of monitoring power further comprises monitoring power flow between the power grid and the external power grid (FIG. 1 element 135 [public power grid] and Yang FIG. 10 element 10 utility power).  

As to claims 3 and 12, Yang and Akerson teaches all the limitations of the base claims as outlined above.
Akerson further teaches further comprising limiting the power flow between the external power grid and the power grid when redistributing power between phases in the power grid (paragraph 0031 “load management and advanced metering module may contain logic for operating the relays. Thus, public power grid stability is maximized and usage is minimized. Additionally, internal system stability and efficiency is maximized”).  

As to claims 4 and 13, Yang and Akerson teaches all the limitations of the base claims as outlined above.
Akerson further teaches further comprising communicating with an external controller handling the external power grid and providing power and/or load to the external power grid on demand based on the charge status of the energy storage (paragraph 0042 “received from a central power grid”).3 PRELIMINARY AMENDMENT New US National Phase ApplicationDocket No.: 321-0209/US  

As to claims 5 and 18, Yang and Akerson teaches all the limitations of the base claims as outlined above.
Akerson further teaches wherein the at least one controllable load is selected to be a single phase controllable load and/or a three phase controllable load (paragraph 0049 “three phase loads, the relays may be used in sets of three. In certain embodiments, a pair of 30 amp relays may be used for a 220 volt load and may support approximately 6.6 KW”).  

As to claims 6 and 14, Yang and Akerson teaches all the limitations of the base claims as outlined above.
Akerson further teaches wherein the power grid is connectable to at least one energy producing system, and the step of monitoring power further comprises monitoring power flow between the power grid and the at least one energy producing system (paragraph 0040 “solar panel and energy meter sources”).  

As to claims 7 and 19, Yang and Akerson teaches all the limitations of the base claims as outlined above.
Akerson further teaches wherein the at least one energy producing system is selected to be a solar power system and/or a wind power system (paragraph 0040 “solar panel and energy meter sources”).  

As to claims 8 and 15, Yang and Akerson teaches all the limitations of the base claims as outlined above.
Akerson further teaches further comprising providing emergency power to selected loads connected to the power grid when no power is provided to the power grid (paragraph 0047 “UPS capabilities”).  

As to claims 9 and 16, Yang and Akerson teaches all the limitations of the base claims as outlined above.
Akerson further teaches wherein each of the at least one load is provided with a communication device, the method further comprising monitoring power consumption level of each of the at least one load and communicating the power consumption level to the controller and considering the power consumption level of each of the at least one load when redistributing power (Fig. 2: the first controllable load being the arrangement comprising load#1, its associated relay 234a and its associated current sensor A 232 a; in any case, the sensor implicitly has an output node or terminal which can be regarded as a communication means for outputting a signal)..  
As to claim 17, Yang and Akerson teaches all the limitations of the base claims as outlined above.
Akerson further teaches a power balancing system comprising (paragraph 0017 and FIG. 4): a power gridclaim 10 ( paragraph 0019 “some factors, such as the R-phase load apparatus 12R, the S-phase load apparatus 12S and the T-phase load apparatus 12T using the power in the same phase among the three-phase power, the R-phase load apparatus 12R, the S-phase load apparatus 12S and the T-phase load apparatus 12T having different power consumption from one another, or the R-phase load apparatus 12R, the S-phase load apparatus 12S and the T-phase load apparatus 12T having different turned-on periods would lead the power transmission lines 11R, 11S and 11T to consume different amount of electricity (i.e., have different transmission statuses or load statuses”).  
Claim 10, is related to claim 1 with similar limitations also rejected by same rational.
Claim 21, is related to claim 1 with similar limitations also rejected by same rational.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Adest et al USPGPUB 2017/0317523 teaches a distributed power system including multiple (DC) batteries each DC battery with positive and negative poles. Multiple power converters are coupled respectively to the DC batteries. Each power converter includes a first terminal, a second terminal, a third terminal and a fourth terminal. The first terminal is adapted for coupling to the positive pole. The second terminal is adapted for coupling to the negative pole.
Narla USPGPUB 2017/0047742 teaches an energy generation system includes a plurality of energy generation devices for generating DC power, a plurality of energy storage devices for storing the generated DC power and discharging stored DC power, a plurality of single-phase inverters coupled to respective energy generation devices and energy storage devices. Each single-phase inverter of the plurality of single-phase inverters is configured to convert generated DC power or stored DC power to AC power so that the converted AC power of each single-phase inverter is offset by a phase from one another.
Kamel et al. USPGPUB 2016/0033986 teaches an embodiment of a cloud-controlled “grid-tied” facility level solar PV system without energy storage. One or more solar PV panels 101 supply DC solar PV energy. Energy device controller 102 is used to control the amount of solar PV energy that is delivered in a “grid-tied” manner to facilities 106 or to the grid or micro grid 111. In an embodiment, the energy device controller 102 comprises a MelRok touch device. In another embodiment, energy device controller 102 comprises a hardware receiver/controller. In another embodiment, the energy device controller 102 comprises a stand-alone controller that is embedded with one of more of a modulator, a PWM modulator, a power inverter, an AC to DC converter, a DC to AC converter, or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119